

Exhibit 10.16.1
AMENDED AND RESTATED
2007 RAYMOND JAMES FINANCIAL, INC. STOCK BONUS PLAN
(As amended and restated effective November 23, 2010)
 


 
 
SECTION 1. PURPOSE OF THE PLAN.
 
 
The name of this plan is the Amended and Restated 2007 RAYMOND JAMES FINANCIAL,
INC. STOCK BONUS PLAN (the "Plan").  The Plan is an amendment and restatement of
that certain 2007 Raymond James Financial, Inc. Stock Bonus Plan (the “Original
Plan”), which was previously amended and restated to permit grants of restricted
stock units to Participants resident in Canada. The purpose of the Plan is to
enable RAYMOND JAMES FINANCIAL, INC. (the "Company") and its Subsidiaries to
attract, retain and motivate officers and certain other employees, to compensate
them for their contributions to the growth and profits of the Company (or its
Subsidiaries) and to encourage ownership of stock in the Company on the part of
such personnel. The Plan provides incentives to participating officers and
certain other employees which are linked directly to increases in shareholder
value and therefore is designed to inure to the benefit of all shareholders of
the Company.
 
 
SECTION 2. DEFINITIONS.
 
 
For purposes of the Plan, the following terms shall be defined as set forth
below:
 
 
(a)           "Board" means the Board of Directors of the Company.
 
 
(b)           "Cause" means (i) the willful and continued failure by such
Participant to perform satisfactorily the duties consistent with his or her
title and position reasonably required of him or her by the Board or supervising
management (other than any such failure resulting from incapacity due to
physical or mental illness), (ii) the commission by such Participant of a
felony, or the perpetration by such Participant of a dishonest act or common law
fraud against the Company or a Subsidiary, or (iii) any other willful act or
omission (including without limitation the deliberate and willful violation of
any corporate policy or regulation) which could reasonably be expected to expose
the Company or a Subsidiary to civil liability under the law of the applicable
jurisdiction or causes or may reasonably be expected to cause significant injury
to the financial condition or business reputation of the Company or a
Subsidiary.  For purposes of this Subsection, no act, or failure to act, on a
Participant's part shall be deemed "willful" unless done, or omitted to be done,
by such Participant not in good faith and without reasonable belief that his
action or omission was in the best interest of the Company or a Subsidiary.
 
 
(c)           "Code" means the Internal Revenue Code of 1986, as amended from
time to time.
 
 
(d)           "Committee" means the Corporate Governance, Nominating and
Compensation Committee of the Board or any successor thereto or such other
committee designated by the Board to serve as the Committee hereunder, appointed
by the Board from among its members, who are and shall remain Committee members
only so long as they remain "non-employee directors " as defined in Rule 16b-3
under the Securities Exchange Act of 1934, as amended (the "1934 Act"),
"independent" within the meaning of Section 303A (Corporate Governance
Standards) in the New York Stock Exchange Listed Company Manual, and "outside
directors" within the meaning of Section 162(m) of the Code.
 
 
(e)           "Disability" means permanent and total disability as determined
under the Company's long-term disability plan unless the Participant is not a
participant in the Company’s long-term disability plan or in the absence of such
long-term disability plan, in which case, “Disability” means a mental or
physical condition which totally and presumably permanently prevents the
Participant from engaging in any substantial gainful employment with the Company
or the Subsidiary with which the Participant was employed prior to the inception
of the disability; provided that, for purposes of awards granted hereunder that
are subject to Section 409A, “Disability” means a disability within the meaning
of Code Section 409A(a)(2)(C) and Treasury regulation section 1.409A-3(i)(4), as
each may be amended from time to time.
 
 
 

--------------------------------------------------------------------------------

 
 
(f)           "Eligible Employee" means an employee of the Company or any
Subsidiary as described in Section 3, whose bonus in any fiscal year is greater
than a certain amount to be determined annually by the Committee.
 
 
(g)           "Participant" means an Eligible Employee selected by the Committee
pursuant to the Committee’s authority in Section 6, to receive an award of
Restricted Stock or of an award of a Restricted Stock Unit.
 
 
(h)           "Performance-Related Termination" shall mean the Company's
termination of a Participant's employment or other service due to a documented
issue related to the Participant's performance, as determined by the Company in
its sole discretion.
 
 
(i)           "Restricted Stock" means an award of shares of Stock that is
subject to the restrictions set forth in Section 5.
 
 
(j)           "Restricted Stock Unit" means an award of the right to receive
Stock, cash or a combination thereof, as determined in the Committee’s sole
discretion, upon settlement that is subject to the restrictions set forth in
Section 5A.
 
 
(k)           "Retirement" means no longer being occupied in one's business or
profession and incurring a voluntary Separation from Service or involuntary
Separation from Service other than for Cause from the Company or any Subsidiary
after either (i) reaching a minimum age of 55 so that the combination of both
age and years of employment with the Company or Subsidiary equals or exceeds 75,
(ii) reaching age 60 and having 5 years of employment with the Company or a
Subsidiary, or (iii) reaching age 65.
 
 
(l)           "Section 16(a) Person" means any officer or director of the
Company or any Subsidiary who is subject to the reporting requirements of
Section 16(a) of the 1934 Act with respect to the Stock of the Company.
 
 
(m)           “Section 409A” means Section 409A of the Code, and any proposed,
temporary or final Treasury Regulations and Internal Revenue Service guidance
thereunder, as each may be amended from time to time.
 
 
(n)           “Separation from Service” means a Participant’s termination of
employment from the Company and its Subsidiaries; provided that, for purposes of
awards granted hereunder that are subject to Section 409A, a “Separation from
Service” means a Participant’s death, retirement or other termination of
employment with the Company and its Subsidiaries (as determined in accordance
with Code Section 409A(2)(A)(i) and Treasury regulation section 1.409A-1(h), as
each may be amended from time to time).
 
 
(o)           "Stock" means the common stock of the Company, $.01 par value.
 
 
(p)           "Subsidiary" means any corporation (other than the Company) or
other entity 50% or more of the total combined voting power of all classes of
stock or other proprietary interests of which is owned, directly or indirectly,
by the Company.
 
 
SECTION 3. ELIGIBILITY AND PARTICIPATION.
 
 
Officers and certain other employees of the Company or its Subsidiaries who are
responsible for or contribute to the management, growth and/or profitability of
the Company or its Subsidiaries shall be eligible to participate in the
Plan.  The Participants under the Plan shall be selected from time to time by
the Committee, in its sole discretion, from among Eligible Employees.
 
 
SECTION 4. AMOUNT AND FORM OF AWARDS.
 
 
(a)           Awards under the Plan shall be determined from time to time by the
Committee in its discretion, including adoption by the Committee of a formula
for determining awards.  In determining awards, the Committee may, in its sole
discretion, among other things, determine the percentages of annual bonus to be
made as awards hereunder in lieu of cash payments and the amount of the
percentage discount, if any, to be used in computing the number of shares of
Restricted Stock and Restricted Stock Units to be awarded to any particular
Participant.  A Participant will receive such awards in Restricted Stock or
Restricted Stock Units, as designated in the grant.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           The maximum number of shares of Stock which may be issued under
the Plan as of the Effective Date (determined in accordance with Section 10),
after giving effect to all awards under the Original Plan, as Restricted Stock
or which may be covered by Restricted Stock Units, when aggregated, shall be (i)
2,125,058 in total and (ii) 750,000 in any fiscal year, subject to adjustment as
provided in Section 7, and, with respect to any Restricted Stock, such shares
may be authorized but unissued shares, or previously issued shares reacquired by
the Company, or both.  In the event any Restricted Stock or a Restricted Stock
Unit is forfeited prior to the end of the Restricted Period (as defined in
paragraph (c)(i) of Section 5 or in paragraph (c) of Section 5A), the shares of
Stock so forfeited or the number of shares to which the forfeited Restricted
Stock Unit relates shall immediately become available for future awards.
 
 
SECTION 5. RESTRICTED STOCK.
 
 
(a)           The number of shares of Restricted Stock awarded to a Participant
under the Plan will be determined in accordance with Section 4(a).  In order to
reflect the impact of the restrictions on the value of the Restricted Stock, as
well as the possibility of forfeiture of Restricted Stock, the Committee shall,
solely for purposes of determining the number of shares of Restricted Stock to
be awarded to any particular Participant, apply a discount of ten percent (10%)
to the fair market value of the Stock; provided however that the Committee may,
where it deems appropriate, and in its sole discretion, and for purposes of
determining the number of shares of Restricted Stock to be awarded to any
particular Participant, apply an alternative discount rate or no discount at
all.  The dollar value of an award will be divided by the fair market value of
the Stock (or by the discounted fair market value of the Stock, if applicable)
to determine the number of shares of Restricted Stock in an award.  The value of
fractional shares will be paid in cash.  For purposes of this Plan, the fair
market value of Stock for an award will be the Stock’s closing price on the New
York Stock Exchange or the last sale price on any other national securities
exchange registered under the Securities and Exchange Act of 1934, as amended,
upon which the Stock is then listed on such date, or if the Stock was not traded
on such date, on the next preceding day on which sales of shares of the Stock
were reported, all as determined by the Committee.  The Committee, in its sole
discretion, may provide for alternative methods of determining the fair market
value of Stock for such awards, and may also provide for alternative forfeiture
provisions, so long as the alternative methods or provisions do not (i)
materially increase the benefits, (ii) materially increase the number of shares
of Restricted Stock issued or (iii) materially modify the eligibility
requirements applicable to Section 16(a) Persons.
 
 
(b)           All shares of Restricted Stock shall be issued and held in an
individual account for each Participant until the Restricted Period (as defined
in paragraph (c)(i) of this Section 5) has expired.  Such Company records shall,
absent manifest error, be binding on the Participants.
 
 
(c)           The shares of Restricted Stock awarded pursuant to this Section 5
shall be subject to the following restrictions and conditions:
 
 
(i)           Subject to the provisions of the Plan, during the three-year
period (together with any extensions thereof approved as provided herein)
commencing on the date of the award (the "Restricted Period"), the Participant
shall not be permitted to sell, transfer, pledge or assign shares of Restricted
Stock awarded under the Plan.  The Committee may, in its sole discretion, (x)
initially provide for an alternative Restricted Period or alter the three-year
Restricted Period for a previously granted award (provided that the Committee
may not extend the Restricted Period for a previously granted award without the
Participant's written consent), (y) during any extension of such Restricted
Period, provide for alternative restrictions (provided that nothing contained in
this clause shall grant the Committee any additional powers under the Plan with
respect to awards granted to or to be granted to Section 16(a) Persons), and (z)
accelerate the lapse of any such restrictions in whole or in part or waive any
such restrictions in whole or in part based on such factors and such
circumstances as the Committee may determine, in its sole discretion, including,
but not limited to, the Participant's Retirement, termination, death or
Disability.  If a Participant is subject to an employment contract with the
Company or a Subsidiary which provides for a bonus deferral that is more
restrictive than the Restricted Period, then the bonus deferral provisions of
that employment agreement shall take precedence.
 
 
(ii)           Unless the Committee in its sole discretion shall determine
otherwise at or prior to the time of the grant of any award, the Participant
shall have the right to direct the vote of his shares of Restricted Stock during
the Restricted Period.  The Participant shall have the right to receive any
dividends on such shares of Restricted Stock.
 
 
(iii)           Shares of Restricted Stock shall be delivered to the Participant
in accordance with paragraph (a) of Section 9 promptly after, and only after,
the Restricted Period shall expire or lapse (or such earlier time as the
restrictions may lapse in accordance with paragraph (d) of this Section 5)
without forfeiture in respect of such shares of Restricted Stock.
 
 
(d)           Subject to the provisions of paragraph (c)(i) of this Section 5,
the following provisions shall apply to a Participant's shares of Restricted
Stock prior to the end of the Restricted Period (including extensions):
 
 
(i)           Upon the death or Disability of a Participant, the restrictions on
his or her Restricted Stock shall immediately lapse, and the Restricted Period
applicable to such Restricted Stock shall expire.  Upon the death of a
Participant, such Participant's Restricted Stock shall transfer to the
Participant's beneficiary as such beneficiary is designated on a form provided
by the Company, or if no beneficiary is so designated, by will or the laws of
descent and distribution.
 
 
 

--------------------------------------------------------------------------------

 
 
(ii)           Upon the Retirement of a Participant, the restrictions on his or
her Restricted Stock that would have required such Participant to forfeit his or
her shares of Restricted Stock for which the Restricted Period had not expired
on the date of such Retirement shall immediately expire and lapse, and the
Restricted Period applicable to such Restricted Stock shall
expire.  Notwithstanding the foregoing, the Participant shall continue to be
subject to any and all restrictions on transferability applicable to such shares
of Restricted Stock, including but not limited to restrictions on the
Participant’s ability to sell, transfer, pledge or assign such shares of
Restricted Stock, until the date the Restricted Period would have expired in the
absence of the Participant’s Retirement (or such earlier date as all other
restrictions may expire and lapse pursuant to Section 5(d)(i) above or the
underlying contracts with the Participant and/or the documented grant of the
Participant’s award).
 
 
(iii)           If a Participant voluntarily incurs a Separation from Service
(other than as a result of or pursuant to Retirement) or if a Participant
involuntarily incurs a Separation from Service for Cause, such Participant shall
forfeit his or her Restricted Stock for which the Restricted Period has not
expired on the date of the Separation from Service.
 
 
(iv)           If a Participant involuntarily incurs a Separation from Service
other than for Cause or due to Performance-Related Termination, the restrictions
on his or her Restricted Stock shall immediately expire and lapse, and the
Restricted Period applicable to such Restricted Stock shall expire.
 
 
(v)           If a Participant involuntarily incurs a Separation from Service
due to Performance-Related Termination, the restrictions on his or her
Restricted Stock shall immediately expire and lapse on a pro-rated basis (with
the pro-ration being determined by comparing completed full years of service, if
any, since the date of the award to the vesting schedule or by such other
pro-ration method as may be set forth in the underlying contract with the
Participant or in the documented grant of the specific award to the
Participant), and the Restricted Period applicable to such Restricted Stock
shall expire.  Any unvested shares of Restricted Stock that do not vest in
accordance with the preceding sentence shall be immediately forfeited.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 5A. RESTRICTED STOCK UNITS.
 
 
(a)           The number of Restricted Stock Units awarded to a Participant
under the Plan will be determined in accordance with Section 4(a).  In order to
reflect the impact of the restrictions on the value of the Restricted Stock
Units, as well as the possibility of forfeiture of Restricted Stock Units, the
Committee shall, solely for purposes of determining the number of Restricted
Stock Units to be awarded to any particular Participant, apply a discount of ten
percent (10%) to the fair market value of the Stock; provided however that the
Committee may, where it deems appropriate, and in its sole discretion, and for
purposes of determining the number of Restricted Stock Units to be awarded to
any particular Participant, apply an alternative discount rate or no discount at
all.  The dollar value of an award will be divided by the fair market value of
the Stock (or by the discounted fair market value of the Stock, if applicable)
to determine the number of Restricted Stock Units in an award.  For purposes of
this Plan, the fair market value of Stock for an award will be the Stock’s
closing price on the New York Stock Exchange or the last sale price on any other
national securities exchange registered under the Securities and Exchange Act of
1934, as amended, upon which the Stock is then listed on such date, or if the
Stock was not traded on such date, on the next preceding day on which sales of
shares of the Stock were reported, all as determined by the Committee.  In the
event the Committee provides for alternative methods for grants of awards, the
Committee, in its sole discretion, may provide for alternative methods of
determining the fair market value of Stock for such awards, and may also provide
for alternative forfeiture provisions, so long as the alternative methods or
provisions do not (i) materially increase the benefits, (ii) materially increase
the number of Restricted Stock Units issued or (iii) materially modify the
eligibility requirements applicable to Section 16(a) Persons.
 
 
(b)           A "book entry" (i.e., a computerized or manual entry) shall be
made in the records of the Company to evidence an award of Restricted Stock
Units to a Participant, but no "book entry" shall be made in the Stock records
of the Company at the time of an award of a Restricted Stock Unit.  All
Restricted Stock Units shall be recorded in an individual book account for each
Participant until the Restricted Period (as defined in paragraph (c) of Section
5A) has expired.  Such Company records shall, absent manifest error, be binding
on the Participants.
 
 
(c)           The Restricted Stock Units awarded pursuant to this Section 5A
shall be subject to the restrictions and conditions set forth in the underlying
contracts with the Participants and/or as set forth in the documented grant of
any award pursuant to this Plan to the Participants.  With respect to Restricted
Stock Units, the “Restricted Period” shall be the three-year period (together
with any extensions thereof approved as provided herein) commencing on the date
of the award; provided however that the Committee may, in its sole discretion,
(x) initially provide for an alternative Restricted Period or alter the
three-year Restricted Period for a previously granted award (provided that the
Committee may not extend the Restricted Period for a previously granted award
without the Participant's written consent), (y) during any extension of such
Restricted Period, provide for alternative restrictions (provided that nothing
contained in this clause shall grant the Committee any additional powers under
the Plan with respect to awards granted to or to be granted to Section 16(a)
Persons), and (z) accelerate the lapse of any such restrictions in whole or in
part or waive any such restrictions in whole or in part based on such factors
and such circumstances as the Committee may determine, in its sole discretion,
including, but not limited to, the Participant's Retirement, termination, death
or Disability.  Notwithstanding the foregoing, if an award granted hereunder is
subject to Section 409A, the issuance of shares of Stock or cash in satisfaction
of the accelerated Restricted Stock Unit will not be accelerated if prohibited
under Section 409A, in which case shares of Stock or cash will be issued or paid
in accordance with Section 5A(f) below as if no such vesting acceleration had
occurred.  If a Participant is subject to an employment contract with the
Company or a Subsidiary which provides for a bonus deferral that is more
restrictive than the Restricted Period, then the bonus deferral provisions of
that employment agreement shall take precedence.
 
 
(d)           With respect to a Restricted Stock Unit, no certificate for shares
of Stock shall be issued at the time the grant is made (nor shall any "book
entry" be made in the Stock records of the Company) and the Participant shall
have no right to or interest in shares of Stock of the Company as a result of
the grant of Restricted Stock Units.
 
 
 

--------------------------------------------------------------------------------

 
 
(e)           Dividend equivalents may be credited in respect of Restricted
Stock Units, as the Committee deems appropriate.  Such dividend equivalents may
be paid in cash or converted as of the date the Restricted Period expires and
lapses into shares of Stock, the number of which shall be determined as follows:
(1) if the Company declares and pays a cash dividend, the number of additional
shares of Stock that will be issued upon the expiration of the Restricted Period
shall be equal to the quotient obtained by dividing (i) the aggregate amount or
value of the dividends paid with respect to that number of shares of Stock equal
to the number of Restricted Stock Units subject to the Participant’s award as of
the date or dates the dividends were paid by the Company to the Company’s
shareholders by (ii) the fair market value per share of Stock on the date the
Restricted Period expires and lapses, rounded down to the nearest whole share of
Stock; or (ii) or if the Company declares and pays a Stock dividend, the number
of additional shares of Stock that will be issued upon the expiration of the
Restricted Period shall be equal to the number of shares of Stock distributed
with respect to the shares underlying the Restricted Stock Units as of the date
or dates the dividends were paid by the Company to the Company’s shareholders,
rounded down to the nearest whole share of Stock.  The dividend equivalents will
be subject to all of the terms and conditions of the underlying Restricted Stock
Unit award to which they relate, including that the dividend equivalents will
vest and become payable upon the same terms and at the same time as the
Restricted Stock Units to which they relate.
 
 
(f)           Any shares of Stock or cash that may be issued or paid in
satisfaction of a Restricted Stock Unit delivered under the Plan shall be
delivered to the Participant in accordance with Section 9(a) promptly after
(except as expressly provided for herein to the contrary), and only after, the
Restricted Period shall expire or lapse (or such earlier time as the
restrictions may lapse in accordance with paragraph (g) of this Section 5A)
without forfeiture in respect of such Restricted Stock Unit. Notwithstanding the
foregoing, with respect to awards granted hereunder that are subject to Section
409A, such shares of Stock or cash must be delivered in accordance with Treasury
Regulation Section 1.409A-3(d), as may be amended from time to time; provided,
that, if the Restricted Period or applicable restrictions expire or lapse as a
result of the Participant’s Retirement and the issuance or payment of shares of
Stock or cash must be delayed in accordance with Section 409A(a)(2)(B)(i) of the
Code (relating to payments made to certain “specified employees” of certain
publicly-traded companies), such shares or cash will be delivered on the first
business day following the six (6) month anniversary of the Participant’s
Separation from Service, unless the Participant dies during such six (6) month
period, in which case, the shares or cash will be delivered to the Participant’s
estate as soon as practicable following his or her death.
 
 
(g)           Subject to the provisions of paragraph (c) of this Section 5A, the
following provisions shall apply to a Participant's Restricted Stock Unit prior
to the end of the Restricted Period (including extensions):
 
 
(i)           Upon the death or Disability of a Participant, the restrictions on
his or her Restricted Stock Unit shall immediately lapse, and the Restricted
Period applicable to such Restricted Stock Unit shall expire.  Upon the death of
a Participant, such Participant's Restricted Stock Unit shall transfer to the
Participant's beneficiary as such beneficiary is designated on a form provided
by the Company, or if no beneficiary is so designated, by will or the laws of
descent and distribution.
 
 
(ii)           Upon the Retirement of a Participant, the restrictions on his or
her Restricted Stock Unit that would have required such Participant to forfeit
his or her Restricted Stock Unit for which the Restricted Period had not expired
on the date of such Retirement shall immediately expire and lapse, the
Restricted Period applicable to such Restricted Stock Unit shall expire and the
Restricted Stock Unit shall thereafter be settled in accordance with Section
5A(f).  Notwithstanding the foregoing, until the date the Restricted Period
would have expired in the absence of the Participant’s Retirement (or such
earlier date as all other restrictions may expire and lapse pursuant to Section
5A(g)(i) above or the underlying contracts with the Participant and/or the
documented grant of the Participant’s award), the Participant shall be subject
to restrictions on transferability applicable to the shares of Stock issued in
settlement of the Restricted Stock Units in accordance with Section 5A(f),
including but not limited to restrictions on the Participant’s ability to sell,
transfer, pledge or assign such shares of Stock.
 
 
 

--------------------------------------------------------------------------------

 
 
(iii)           If a Participant voluntarily terminates employment (other than
as a result of or pursuant to Retirement) or if a Participant is involuntarily
terminated for Cause, such Participant shall forfeit his or her Restricted Stock
Units for which the Restricted Period has not expired on the date that the
Participant voluntarily terminates employment or is involuntarily terminated for
Cause.
 
 
(iv)           If a Participant involuntarily incurs a Separation from Service
other than for Cause or due to Performance-Related Termination, the restrictions
on his or her Restricted Stock Unit shall immediately lapse, the Restricted
Period applicable to such Restricted Stock Unit shall expire and the Restricted
Stock Unit shall thereafter be settled in accordance with Section 5A(f).
 
 
(v)           If a Participant involuntarily incurs a Separation from Service
due to Performance-Related Termination, the restrictions on his or her
Restricted Stock Unit shall immediately lapse on a pro-rated basis (with the
pro-ration being determined by comparing completed full years of service, if
any, since the date of the award to the vesting schedule or by such other
pro-ration method as may be set forth in the underlying contract with the
Participant or in the documented grant of the specific award to the
Participant), the Restricted Period applicable to such Restricted Stock Unit
shall expire and the Restricted Stock Unit shall thereafter be settled in
accordance with Section 5A(f).  Any unvested Restricted Stock Units that do not
vest in accordance with the preceding sentence shall be immediately forfeited.
 
 
(h)           The Committee shall have the power and authority, directly or
indirectly, to establish or to cause to be established a trust for purpose of
purchasing Stock on the open market, holding such Stock and using such Stock to
satisfy the Company’s obligations under grants of Restricted Stock Units.  If
the trust is established to satisfy the Company’s obligations with respect to
grants of Restricted Stock Units to Participants resident in Canada, such trust
may be structured to qualify as an "employee benefit plan" within the meaning
assigned by the Income Tax Act (Canada).
 
 
SECTION 6. ADMINISTRATION.
 
 
The Plan shall be administered by the Committee which shall be appointed by the
Board and which shall serve at the pleasure of the Board.
 
 
The Committee shall have the power and authority to grant Restricted Stock and
Restricted Stock Units to Participants, pursuant to the terms of the Plan.
 
 
In particular, the Committee shall have the authority:
 
 
(i)           to select those employees of the Company and its Subsidiaries who
are Eligible Employees;
 
 
(ii)           to determine whether and to what extent Restricted Stock or a
Restricted Stock Unit is to be granted to Participants hereunder;
 
 
(iii)           to determine the number of shares of Stock to be covered by such
award granted hereunder;
 
 
(iv)           to determine the terms and conditions, not inconsistent with the
terms of the Plan, of any award granted hereunder (including, but not limited
to, the Restricted Period and the other conditions of full vesting of the
Restricted Stock or the Restricted Stock Units); and
 
 
(v)           to determine the terms and conditions, not inconsistent with the
terms of the Plan, which shall govern all written instructions evidencing the
Restricted Stock or the Restricted Stock Unit.
 
 
 

--------------------------------------------------------------------------------

 
 
The Committee shall have the authority to adopt, alter and repeal such
administrative rules, guidelines and practices governing the Plan as it shall,
from time to time, deem advisable; to interpret the terms and provisions of the
Plan and any award issued under the Plan; and to otherwise supervise the
administration of the Plan.  All decisions made by the Committee pursuant to the
provisions of the Plan shall be final and binding on all persons, including the
Company and the Participants.
 
 
The Committee may delegate the administrative details and management of the Plan
to members of the Company’s management and staff.  No such delegation shall
affect their right to make final decisions with respect to any matter arising
under the Plan.
 
 
SECTION 7. ADJUSTMENTS UPON A CHANGE IN COMMON STOCK.
 
 
In the event of any change in the outstanding Stock of the Company by reason of
any stock split, stock dividend, recapitalization, merger, consolidation,
reorganization, combination or exchange of shares or other similar event that
may equitably require an adjustment in the number or kind of shares that may be
issued under the Plan pursuant to Section 4(b), then in such event (i)
appropriate adjustment shall automatically be made in the maximum number and
kind of shares remaining available for issuance under the Plan, and (ii)
appropriate adjustment shall automatically be made in the number or kind of
shares, and in the case of a Restricted Stock Unit, the kind of shares or other
property, covered by an award under the Plan.  The Committee may take any
additional action it deems necessary, in accordance with its sole discretion, to
further confirm such adjustments and any such additional action shall be
conclusive and binding for all purposes of the Plan.
 
 
SECTION 8. AMENDMENT AND TERMINATION.
 
 
The Plan may be amended or terminated at any time and from time to time by the
Committee, subject to Board and/or shareholder approval where required by
federal or state law or by applicable New York Stock Exchange rules.  Neither an
amendment to the Plan nor the termination of the Plan shall adversely affect any
right of any Participant with respect to any Restricted Stock or Restricted
Stock Unit theretofore granted without such Participant's written consent.
 
 
SECTION 9. GENERAL PROVISIONS.
 
 
(a)           All shares of Restricted Stock and any shares of Stock that may be
issued in satisfaction of a Restricted Stock Unit delivered under the Plan after
the Restricted Period has expired shall be distributed in accordance with the
instructions of each Participant.  Such shares of Stock shall be subject to such
stop transfer orders and other restrictions as the Committee may deem advisable
under the rules, regulations, and other requirements of the Securities and
Exchange Commission, any stock exchange upon which the Stock is then listed, and
any applicable federal or state securities law.
 
 
(b)           Nothing contained in the Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to shareholder
approval if such approval is required; and such arrangements may be either
generally applicable or applicable only in specific cases.  The adoption of the
Plan and the granting of any award hereunder shall not confer upon any employee
of the Company or any Subsidiary any right to continued employment with the
Company or a Subsidiary, as the case may be, nor shall it interfere in any way
with the right of the Company or a Subsidiary to terminate the employment of any
of its employees at any time.
 
 
(c)           No member of the Board or the Committee, nor any officer or
employee of the Company acting on behalf of the Board or the Committee, shall be
personally liable for any action, determination, or interpretation taken or made
in good faith with respect to the Plan, and all members of the Board or the
Committee and each and any officer or employee of the Company acting on their
behalf shall, to the extent permitted by law, be fully indemnified and protected
by the Company in respect of any such action, determination or interpretation.
 
 
(d)           During the Restricted Period (or, in accordance with Section
5(d)(ii) and Section 5A(g)(ii), until the date the Restricted Period would have
expired in the absence of the event described therein), a Participant's rights
and interest under the Plan may not be assigned or transferred in whole or in
part either directly or by operation of law or otherwise (except in the event of
a Participant's death) including, but not by way of limitation, execution, levy,
garnishment, attachment, pledge, bankruptcy or in any other manner and no such
right or interest of any Participant in the Plan shall be subject to any
obligation or liability of such Participant.
 
 
 

--------------------------------------------------------------------------------

 
 
(e)           The Company and its Subsidiaries shall have the right to deduct
from any payment made under the Plan or otherwise payable as compensation to a
Participant any federal, state, provincial or local income or other taxes
required by law to be withheld with respect to such payment or payments to be
made under the Plan.  It shall be a condition to the obligation of the Company
to release Stock upon the lapse of restrictions on Restricted Stock and a
condition to the issuance of any shares of Stock to satisfy a Restricted Stock
Unit upon the lapse of restrictions on the Restricted Stock Unit that the
Participant (i) pay to the Company, upon its demand, such amount as may be
requested by the Company for the purpose of satisfying any obligation to
withhold federal, state, provincial or local income or other taxes and (ii)
provide the Company with a copy of any election made under Section 83 of the
Code, or any amendment thereto (the "Section 83 Election") as filed with the
Internal Revenue Service.  If the amount requested is not paid and the copy of
the Section 83 Election, if applicable, is not provided, the Company may refuse
to release or issue shares of Stock until such time as the Participant so
complies.  Unless the Committee shall in its sole discretion determine
otherwise, payment for taxes required to be withheld may be made in whole or in
part, by an election by a Participant in accordance with rules adopted by the
Committee from time to time to have the Company withhold Stock otherwise
issuable pursuant to the Plan having a fair market value equal to such tax
liability, to be determined in such reasonable manner as may be provided for
from time to time by the Committee or as may be required in order to comply with
or to conform to the requirements of any applicable or relevant laws or
regulations.
 
 
(f)           The Plan is intended to comply with all applicable conditions of
Rule 16b-3 of the 1934 Act or any successor statute, rule or regulation.  All
transactions involving any Section 16(a) Person shall be subject to the
conditions set forth in Rule 16b-3, regardless of whether such conditions are
expressly set forth in the Plan.  Any provision of the Plan which is contrary to
Rule 16b-3 shall not apply to Section 16(a) Persons.
 
 
(g)           With respect to awards granted hereunder that are subject to
Section 409A, this Plan is intended in all respects to comply with the
provisions of Section 409A and the Company shall interpret and administer the
Plan in a manner consistent with Section 409A.
 
 
SECTION 10. EFFECTIVE DATE OF PLAN.
 
The Plan was originally effective as of the date of approval of the Plan by the
Committee and the Board or such other date as the Committee and the Board
determined, the Original Plan having previously been approved by the
shareholders of the Company and the Board.
 
Amended and Restated 2007 Stock Bonus Plan.DOC-3749059v6

 

 


 
 

--------------------------------------------------------------------------------

 
